Case 20-10953-LSS   Doc 27-2   Filed 04/21/20   Page 1 of 3




               EXHIBIT A
                   Case 20-10953-LSS           Doc 27-2        Filed 04/21/20        Page 2 of 3


                         IN THE UNITED STATES BANKRUPTCY COURT
                              FOR THE DISTRICT OF DELAWARE


    In re:                                                       Chapter 11

    SureFunding, LLC,1                                           Case No. 20-10953 (LSS)

                           Debtor.


  ORDER GRANTING DEBTOR’S APPLICATION FOR ENTRY OF AN ORDER
AUTHORIZING THE RETENTION AND EMPLOYMENT OF FOX ROTHSCHILD,
LLP AS COUNSEL FOR THE DEBTOR EFFECTIVE AS OF THE PETITION DATE

             Upon the application (the “Application”)2 of SureFunding, LLC, as debtor and debtor-in-
possession (the “Debtor”) for entry of an order (this “Order”) authorizing the Debtor to retain and

employ the law firm of Fox Rothschild LLP (“Fox Rothschild” or the “Firm”) as counsel for the

Debtor in this chapter 11 case, effective as of April 14, 2020, pursuant to sections 327(a), 328,

1107, and 1108 of the Bankruptcy Code; Rules 2014(a), 2016, 5002, and 9034 of the Federal

Rules of Bankruptcy and Local Rule 2014-1; this Court having found that the Court has

jurisdiction over this matter under 28 U.S.C. §§ 157 and 1334; and the Court having found that

this is a core proceeding under 28 U.S.C. § 157(b)(2); and the Court having found that venue of

this proceeding and the Application in this district is proper pursuant to 28 U.S.C. §§ 1408 and

1409; and the Court hereby finds (1) notice of the Application was good and sufficient as provided

therein and under the circumstances; (2) Fox Rothschild (a) does not represent any other entity

having an interest materially adverse to the interests of the Debtor in connection with this chapter

11 case, (B) is a “disinterested person” within the meaning of 11 U.S.C. § 101(14), as modified

by Bankruptcy Code section 1107(b), and used in Bankruptcy Code section 327(a), and (c) being

employed as Debtor’s counsel is necessary and in the best interests of the Debtor and its estate;

and (3) good cause exists to approve the retention and employment of Fox Rothschild; and the

Court having reviewed the Application and having heard the statements in support of the relief


1
  The last four digits of the Debtor’s taxpayer identification number is 7898. The Debtor’s headquarters and service
address is 6671 Las Vegas Blvd., Suite 210, Las Vegas, NV 89119.
2
  Capitalized terms used but not otherwise defined herein shall have the meanings ascribed to them in the
Application.
109645998
                Case 20-10953-LSS        Doc 27-2     Filed 04/21/20     Page 3 of 3


requested therein before the Court (the “Hearing”); and the Court having determined that the legal

and factual bases set forth in the Application and at the Hearing establish just cause for the relief

granted herein; and after due deliberation and sufficient cause appearing therefor, it is hereby

ordered that:

       1.       The Application is granted as set forth herein.

       2.       Under 11 U.S.C. §§ 327(a) and 328, Rules 2014(a), 2016(b), and 5002 of the

Federal Rules of Bankruptcy Procedure, and Local Rule 2014, the Debtor is authorized to retain

and employ Fox Rothschild as counsel for Debtor effective as of April 14, 2020, to perform the

services set forth in the Application.
       3.       Fox Rothschild may seek compensation for its fees and expenses incurred on behalf

of the Debtor, consistent with the Bankruptcy Code, the Bankruptcy Rules, the Local Rules, the

United States Trustee Guidelines, and any applicable rules or orders of this Court, from the

Debtor’s estate. All expenses will be reimbursed at their actual cost.

       4.       The Court retains exclusive jurisdiction over all matters arising from or related to

the implementation, interpretation, and enforcement of this Order.




                                                  2
